DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Arguments
4.	Applicant’s arguments, see the remarks, filed on 07/19/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hashimoto et al. (JP Pub. Nº 2007-098232).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US Pub. Nº 2007/0058019), in view of Naoyuki et al. (US Pub. Nº 2010/0021695) and Hashimoto et al. (JP Pub. Nº 2007-098232).

8.	Regarding independent claim 1: Saitoh et al. disclosed an ink composition ([0027], line 1), to be applied to a substrate (Fig. 1, reference 6) in offset printing ([0231], lines 1-4), the ink composition comprising: 
 	a pigment ([0132], line 1); 
 	a binder resin ([0129], lines 1-3); and 
 	at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0134], lines 1-6),
 	wherein the ink composition is curable by plasma ([0021], lines 2-4 and [0022], lines 1-4).
 	Saitoh et al. are silent about the at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins having an acid value of 10 mg KOH/g or more. 
 	Naoyuki et al. disclosed a similar invention with an ink composition for offset printing ([0603], lines 3-6), comprising a pigment ([0655], lines 3-5), a resin ([0654], line 1) and at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0654], lines 1-5) having an acid value of 10 mg KOH/g or more ([0654], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naoyuki et al. with those of Saitoh et al. by using the specific ingredient disclosed above having an acid value of 10 mg KOH/g or more in order to increase the curing reactivity of the ink composition as disclosed by Naoyuki et al. in paragraph [0654]).
 The combination of Saitoh et al. and Naoyuki et al. is silent about wherein a reactivity of the ink composition is configured so that the ink composition is curable by a remote-type plasma which is generated at a site remote from a target substrate and is carried on flowing plasma gas to the target substrate and applied onto the target substrate for offset printing.
 Hashimoto et al. disclosed achieving a reaction between an image printed on a substrate with a pigment ink ([0009], lines 3-5) and a plasma, wherein the plasma is a remote-type plasma which is generated at a site remote from a target substrate and is carried on flowing plasma gas to the target substrate and applied onto the target substrate ([0048], lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto et al. with those of the combination of Saitoh et al. and Naoyuki et al. by using a remote-type plasma to cure the ink composition in order to prevent degradation of the surface of the substrate caused by ionic species and electrons present in the plasma region as disclosed by Hashimoto et al. in paragraph [0048].

9.	Regarding claim 2: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the ink composition curable by the remote-type plasma for offset printing according to claim 1, wherein the content of the specific ingredient is 2.5 mass% or more in an entire composition (Saitoh et al. [0135], lines 1-2).

10.	Regarding claim 3: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the ink composition curable by the remote-type plasma for offset printing according to claim 1, wherein the polymerized oil is boiled oil (Saitoh et al. [0134], line 5).

11.	Regarding claim 4: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the ink composition curable by the remote-type plasma for offset printing according to claim 1, wherein the polymerized oil is at least one selected from the group consisting of polymerized soybean oil, polymerized linseed oil, polymerized castor oil, polymerized and dehydrated castor oil, and polymerized tung oil (Saitoh et al. [0134], lines 1-6).

12.	Claims 5, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US Pub. Nº 2007/0058019), in view of Naoyuki et al. (US Pub. Nº 2010/0021695) and Hashimoto et al. (JP Pub. Nº 2007-098232).

13.	Regarding claim 5: Saitoh et al. disclosed a method of producing printed matter, comprising the steps of: 
 	preparing an ink composition ([0027], line 1) for offset printing ([0231], lines 1-4) on a target substrate (Fig. 1, reference 6), the ink composition comprising a pigment ([0132], line 1), a binder resin ([0129], lines 1-3), and at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0134], lines 1-6), 
 	printing information on the target substrate (Saitoh et al. [0211], lines 4-6) with the ink composition, and 
 	irradiating the printed substrate with plasma for curing to fix the ink composition present on a surface of the target substrate (Saitoh et al. ([0021], lines 2-4; [0022]).
 	Saitoh et al. are silent about the at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins having an acid value of 10 mg KOH/g or more. 
 	Naoyuki et al. disclosed a similar invention with an ink composition for offset printing ([0603], lines 3-6), comprising a pigment ([0655], lines 3-5), a resin ([0654], line 1) and at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0654], lines 1-5) having an acid value of 10 mg KOH/g or more ([0654], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naoyuki et al. with those of Saitoh et al. by using the specific ingredient disclosed above having an acid value of 10 mg KOH/g or more in order to increase the curing reactivity of the ink composition as disclosed by Naoyuki et al. in paragraph [0654]).
 	The combination of Saitoh et al. and Naoyuki et al. is silent about wherein a reactivity of the ink composition is configured so that the ink composition is curable by a remote-type plasma which is generated at a site remote from a target substrate and is carried on flowing plasma gas to the target substrate and applied onto the target substrate.
Hashimoto et al. disclosed achieving a reaction between an image printed on a substrate with a pigment ink ([0009], lines 3-5) and a plasma, wherein the plasma is a remote-type plasma which is generated at a site remote from a target substrate and is carried on flowing plasma gas to the target substrate and applied onto the target substrate ([0048], lines 1-20).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto et al. with those of the combination of Saitoh et al. and Naoyuki et al. by using a remote-type plasma to cure the ink composition in order to prevent degradation of the surface of the substrate caused by ionic species and electrons present in the plasma region as disclosed by Hashimoto et al. in paragraph [0048].

14.	Regarding claim 7: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 5, wherein the plasma is generated by supplying a discharge space between two electrodes with a stream of air, oxygen, nitrogen, carbon dioxide, or any mixture thereof (Saitoh et al. ([0021], lines 2-4; [0022], lines 1-4; also see Fig. 44, the plasma is applied to the substrate 6 through a gas medium).

15.  	Regarding claim 13: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 5, wherein the content of the specific ingredient is 2.5 mass% or more in an entire composition (Saitoh et al. [0135], lines 1-2).  

16.  	Regarding claim 14: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 5, wherein the polymerized oil is boiled oil (Saitoh et al. [0134], line 5).
  
17. 	 Regarding claim 15: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 5, wherein the polymerized oil is at least one selected from the group consisting of polymerized soybean oil, polymerized linseed oil, polymerized castor oil, polymerized and dehydrated castor oil, and polymerized tung oil (Saitoh et al. [0134], lines 1-6).

18.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US Pub. Nº 2007/0058019), in view of Naoyuki et al. (US Pub. Nº 2010/0021695) and Hashimoto et al. (JP Pub. Nº 2007-098232).

19.	Regarding claim 8: Saitoh et al. disclosed a method of producing printed matter, comprising the steps of: 
 	preparing an ink composition ([0027], line 1) for offset printing ([0231], lines 1-4) on a target substrate (Fig. 1, reference 6), the ink composition comprising a pigment ([0132], line 1), a binder resin ([0129], lines 1-3), and at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0134], lines 1-6), 
 	printing information on the target substrate (Saitoh et al. [0211], lines 4-6) with the ink composition, and 
 	irradiating a surface of the printed ink composition with plasma to fix the ink composition on the target substrate (Saitoh et al. ([0021], lines 2-4; [0022]).
 	Saitoh et al. are silent about the at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins having an acid value of 10 mg KOH/g or more. 
 	Naoyuki et al. disclosed a similar invention with an ink composition for offset printing ([0603], lines 3-6), comprising a pigment ([0655], lines 3-5), a resin ([0654], line 1) and at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0654], lines 1-5) having an acid value of 10 mg KOH/g or more ([0654], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naoyuki et al. with those of Saitoh et al. by using the specific ingredient disclosed above having an acid value of 10 mg KOH/g or more in order to increase the curing reactivity of the ink composition as disclosed by Naoyuki et al. in paragraph [0654]).
 	The combination of Saitoh et al. and Naoyuki et al. is silent about wherein a reactivity of the ink composition is configured so that the ink composition is curable by a remote-type plasma which is generated at a site remote from a target substrate and is carried on flowing plasma gas to the target substrate and applied onto the target substrate.
Hashimoto et al. disclosed achieving a reaction between an image printed on a substrate with a pigment ink ([0009], lines 3-5) and a plasma, wherein the plasma is a remote-type plasma which is generated at a site remote from a target substrate and is carried on flowing plasma gas to the target substrate and applied onto the target substrate ([0048], lines 1-20).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto et al. with those of the combination of Saitoh et al. and Naoyuki et al. by using a remote-type plasma to cure the ink composition in order to prevent degradation of the surface of the substrate caused by ionic species and electrons present in the plasma region as disclosed by Hashimoto et al. in paragraph [0048].

20. 	Regarding claim 9: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 8, wherein the content of the specific ingredient is 2.5 mass% or more in an entire composition (Saitoh et al. [0135], lines 1-2).  

21. 	Regarding claim 10: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 8, wherein the polymerized oil is boiled oil (Saitoh et al. [0134], line 5).  

22. 	Regarding claim 11: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 8, wherein the polymerized oil is at least one selected from the group consisting of polymerized soybean oil, polymerized linseed oil, polymerized castor oil, polymerized and dehydrated castor oil, and polymerized tung oil (Saitoh et al. [0134], lines 1-6).  

23. 	Regarding claim 12: The combination of Saitoh et al., Naoyuki et al. and Hashimoto et al. disclosed the method of producing printed matter according to claim 8, wherein the remote-type plasma is generated by supplying a discharge space between two electrodes with a stream of air, oxygen, nitrogen, carbon dioxide, or any mixture thereof (Saitoh et al. ([0021], lines 2-4; [0022], lines 1-4; also see Fig. 44, the plasma is applied to the substrate 6 through a gas medium).  

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853